Case: 14-60183        Document: 00513051357          Page: 1     Date Filed: 05/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                          FILED
                                        No. 14-60183                                May 21, 2015
                                                                                    Lyle W. Cayce
                                                                                         Clerk
RAMIRO CONSTANTINO TULA RUBIO, also known as Ramiro Tula,

                                                    Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                    Respondent


                         Petition for Review of an Order of the
                            Board of Immigration Appeals


Before STEWART, Chief Judge, HAYNES, Circuit Judge, and BROWN,
District Judge. *
HAYNES, Circuit Judge:
      Ramiro Constantino Tula-Rubio, a native and citizen of Mexico, petitions
for review of a decision of the Board of Immigration Appeals, which held he
was ineligible for cancellation of removal because he was not “admitted in any
status” at least seven years prior to his commission of a state offense as
required by 8 U.S.C. § 1229b(a)(2). We GRANT Tula-Rubio’s petition.
                                       I. Background
      In 1992, at the age of four, Tula-Rubio entered the United States while
riding in a car driven by a U.S. citizen, which was physically waved through
the port of entry by an immigration officer. In 2002, Tula-Rubio became a

      *   District Judge for the Eastern District of Louisiana, sitting by designation.
    Case: 14-60183     Document: 00513051357     Page: 2   Date Filed: 05/21/2015


                                  No. 14-60183

lawful permanent resident of the United States. While residing in the United
States as a lawful permanent resident, Tula-Rubio was convicted of the Texas
state offenses of possession of marijuana and evading arrest or detention,
which he committed in May 2006. After a trip to Mexico in 2013, he attempted
to return to the United States by presenting his permanent resident card. He
was subsequently served a Notice to Appear and charged with removability
under 8 U.S.C. § 1182(a)(2)(A)(i)(I) & (II), due to his criminal history.
      At a proceeding before an immigration judge, Tula-Rubio admitted in
large part to the charges of removability. The judge sustained the charges and
held that Tula-Rubio was removable. Tula-Rubio then filed an application for
cancellation of removal pursuant to § 1229b(a). He argued that he satisfied
the requirement of “resid[ing] in the United States continuously for 7 years
after having been admitted in any status,” § 1229b(a)(2), because he resided in
the United States after lawfully entering in 1992 pursuant to the wave of an
immigration officer’s hand while he was a passenger of a car. Tula-Rubio did
not offer any evidence that he received a border crossing card or visa when he
entered the United States in 1992. The immigration judge pretermitted his
application for cancellation of removal, holding that Tula-Rubio’s entry in 1992
did not constitute an “admission in any status” under § 1229b(a)(2). The
immigration judge reached this holding, in part, by reasoning that the term
“status” denotes someone who possesses a certain legal standing and does not
encompass those who have no legal right to enter or remain in the United
States. The immigration judge thus ordered Tula-Rubio’s removal to Mexico.
      Tula-Rubio appealed to the Board of Immigration Appeals (“the Board”).
In a brief, unpublished order, the Board dismissed Tula-Rubio’s appeal,
agreeing with the immigration judge that his 1992 entry to the United States
did not constitute an “admission in any status.” Tula-Rubio timely petitioned
this court for review of the Board’s decision.

                                        2
    Case: 14-60183    Document: 00513051357       Page: 3   Date Filed: 05/21/2015


                                 No. 14-60183

                            II. Standard of Review
      Although we generally lack jurisdiction to review Board decisions to deny
discretionary relief, we retain authority to review “questions of law,” including
whether a petitioner is ineligible for discretionary relief in the form of
cancellation of removal. 8 U.S.C. § 1252(a)(2)(B), (D); see Rodriguez-Benitez v.
Holder, 763 F.3d 404, 405–06 (5th Cir. 2014). Our review is de novo, but we
accord appropriate deference to the Board’s interpretation of the statutes it
administers. See Vasquez-Martinez v. Holder, 564 F.3d 712, 715 (5th Cir.
2009). The Board’s statutory interpretation in this case, which is in the form
of an unpublished decision by a single Board member, is afforded Skidmore
deference, which is commensurate with “the thoroughness evident in its
consideration, the validity of its reasoning, its consistency with earlier and
later pronouncements, and all those factors which give it power to persuade, if
lacking power to control.” Dhuka v. Holder, 716 F.3d 149, 154–56 (5th Cir.
2013) (quoting Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)). To the
extent that the Board’s decision relied on the immigration judge’s reasoning,
we review both decisions. See Rodriguez-Benitez, 763 F.3d at 406.
                                III. Discussion
      The Attorney General may cancel removal of an alien who establishes
that (1) he “has been an alien lawfully admitted for permanent residence for
not less than 5 years”; (2) he “has resided in the United States continuously for
7 years after having been admitted in any status”; and (3) he “has not been
convicted of any aggravated felony.” § 1229b(a). The parties agree that Tula-
Rubio meets the first and third elements for eligibility for cancellation of
removal. On the second element, the parties also agree that, pursuant to the
stop-time rule of § 1229b(d)(1), Tula-Rubio’s period of continuous residence in
the United States ended in 2006 when he committed the state offense of
possession of marijuana. See Miresles-Zuniga v. Holder, 743 F.3d 110, 112–13

                                       3
     Case: 14-60183       Document: 00513051357          Page: 4     Date Filed: 05/21/2015


                                       No. 14-60183

(5th Cir. 2014). However, Tula-Rubio contends that he satisfies the seven-year
continuous-residency requirement of the second element because he was
waved through a border crossing in 1992, while the Government argues that
the Board correctly held that this entry into the country was insufficient to
satisfy § 1229b(a)(2)’s requirement that he be “admitted in any status.”
       The only issue in this case is thus whether a wave-through entry, such
as Tula-Rubio contends occurred, is an “admi[ssion] in any status” under
§ 1229b(a)(2). We are not aware of any circuit court cases addressing this
precise question. Although the Supreme Court and circuit courts, including
our own, have addressed application of § 1229b(a)(2) in other contexts, those
cases do not answer the question presented here. 1 We nonetheless receive
guidance in our approach from the Supreme Court’s application of § 1229b(a)
in Martinez Gutierrez, 132 S. Ct. 2011. There, the Court began by examining
the Board’s interpretation in light of the text of the specific statutory provision

       1  See, e.g., Holder v. Martinez Gutierrez, 132 S. Ct. 2011, 2014 (2012) (holding that a
child “must meet [§ 1229b(a)’s] requirements on his own, without counting a parent’s years
of residence or immigration status”); Rosales Figueroa v. Holder, 455 F. App’x 492, 493–94
(5th Cir. 2011) (unpublished) (concluding that grant of employment authorization alone did
not constitute admission in any status, where such authorization was not contingent on an
alien being admitted or granted status); Guevara v. Holder, 649 F.3d 1086, 1088 (9th Cir.
2011) (holding that grant of employment authorization “does not confer admission status on
an undocumented alien (one who entered without inspection or authorization and has not
otherwise been admitted) for purposes of” § 1229b(a)(2)”); Vasquez de Alcantar v. Holder, 645
F.3d 1097, 1098 (9th Cir. 2011) (holding that receiving an approved Form I-130 Petition for
Alien Relative—which “merely provides an undocumented alien (one who entered without
inspection or authorization and has not otherwise been admitted) permission to apply for
adjustment of status”—does not constitute admission in any status); Deus v. Holder, 591 F.3d
807, 810–12 (5th Cir. 2009) (concluding that an alien who entered the country illegally was
not admitted in any status and that her parent’s lawful permanent residence could not be
imputed to her); Garcia-Quintero v. Gonzales, 455 F.3d 1006, 1018–19 (9th Cir. 2006) (holding
that for an alien who entered the country unlawfully, later acceptance into the Family Unity
Program constituted admission in any status). These cases did not involve traditional lawful
entries into the country that would constitute an admission. Therefore, the issues presented
were whether the “admitted in any status” requirement could be satisfied through means
other than a traditional admission. As explained infra, Tula-Rubio’s wave-through was a
lawful entry that constituted an admission. The question presented in this case is thus
different from in the cited cases. It revolves around whether Tula-Rubio’s admission also
constituted an admission in any status.
                                              4
     Case: 14-60183    Document: 00513051357      Page: 5    Date Filed: 05/21/2015


                                  No. 14-60183

at issue and accompanying statutory definitions. See id. at 2015, 2017–18; see
also Deus, 591 F.3d at 810–11 (relying primarily on the text of § 1229b(a)(2)
and the statutory definitions); In re Blancas-Lara, 23 I. & N. Dec. 458, 459–61
(B.I.A. 2002).
       The entire phrase “admitted in any status” is not defined in the
Immigration and Nationality Act (“INA”), but the word “admitted” is defined
as “the lawful entry of the alien into the United States after inspection and
authorization by an immigration officer.”           8 U.S.C. § 1101(a)(13)(A).
Accordingly, we employ this definition of “admitted” in determining the
meaning of the larger phrase “admitted in any status.” See Martinez Gutierrez,
132 S. Ct. at 2015 n.1 (quoting § 1101(a)(13)(A)); Deus, 591 F.3d at 810 (same);
In re Blancas-Lara, 23 I. & N. Dec. at 460 (same). It is thus clear that, to be
“admitted in any status,” an alien must have lawfully entered the United
States. See Martinez Gutierrez, 132 S. Ct. at 2015 (“[T]he alien must have lived
in the United States for at least seven continuous years after a lawful
admission . . . .”); id. at 2015 n.1 (“The 7-year clock of § 1229b(a)(2) thus begins
with an alien’s lawful entry.”); Deus, 591 F.3d at 811 (“Because Deus first
entered the U.S. illegally, she was not ‘admitted’ as that term is statutorily
defined . . . .”).
       There is no dispute that Tula-Rubio’s wave-through entry constitutes an
admission as that term is defined at § 1101(a)(13)(A). Prior to the enactment
of the definition of “admitted” at § 1101(a)(13)(A), the Board held that an alien
with no immigration documents was “inspected and admitted” when an
immigration officer allowed the car she was a passenger in to proceed into the
United States after looking in the car and asking the driver a question. In re
Areguillin, 17 I. & N. Dec. 308 (B.I.A. 1980). After the enactment of the
definition of admitted at § 1101(a)(13)(A), the Board reconfirmed In re
Areguillin, holding that an alien with no immigration documents was

                                         5
     Case: 14-60183       Document: 00513051357          Page: 6     Date Filed: 05/21/2015


                                       No. 14-60183

“admitted” as the term is defined at § 1101(a)(13)(A), when the car in which
she was a passenger was waved through the port of entry by an immigration
officer. See In re Quilantan, 25 I. & N. Dec. 285 (B.I.A. 2010). 2 Accordingly, in
the present case, the Board did not hold that Tula-Rubio’s wave-through entry
failed to constitute an admission, instead concluding that the admission was
not “in any status.” The Board concluded that Tula-Rubio was not conferred
any particular status by the immigration officer when he was admitted.
Likewise, on appeal, the Government focuses on the “in any status” language
and concedes that Tula-Rubio’s wave-through entry “constituted an
‘admission’” and that his “arguments support a finding that he was
‘admitted.’” 3
       The determinative issue is therefore whether the phrase “any status”
imposes an additional requirement that an alien must satisfy in addition to
being admitted to the United States. We find no basis for so concluding.
Although the word “status” is not defined in the INA, its general meaning is
“[a] person’s legal condition.” BLACK’S LAW DICTIONARY 1542 (10th ed. 2014);
see also MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 1220 (11th ed. 2007)
(defining “status” as “the condition of a person or thing in the eyes of the law”).


       2  The Board found that “the terms ‘admitted’ and ‘admission,’ as defined in
[§ 1101(a)(13)(A)], continue to denote procedural regularity for purposes of adjustment of
status, rather than compliance with substantive legal requirements.” 25 I. & N. Dec. at 290.
See also Martinez v. Att’y Gen., 693 F.3d 408, 414 (3d Cir. 2012); Sum v. Holder, 602 F.3d
1092, 1096 (9th Cir. 2010); Emokah v. Mukasey, 523 F.3d 110, 118 (2d Cir. 2008). The Board
also considered the definition of admission at § 1101(a)(13)(A) in light of its interaction with
other statutory provisions of the INA and the intent of Congress in enacting the definition.
See In re Quilantan, 25 I. & N. Dec. at 291–92. It further rejected the Government’s
argument that an alien “must be admitted in a particular ‘status’” to satisfy the definition of
admission. Id. at 293.
       3 The immigration judge stated in his Oral Decision that Tula-Rubio was not admitted
as the term is defined at § 1101(a)(13)(A): “[T]here was no lawful entry because the applicant
was waived [sic] through as a sleeping child with no documents allowing him to legally enter
or remain in the United States.” As stated above, the Board did not reach this same
conclusion. Furthermore, the immigration judge’s conclusion is directly contrary to the
Board’s interpretation of “admission” in In re Quilantan, 25 I. & N. Dec. at 290.
                                               6
    Case: 14-60183     Document: 00513051357     Page: 7   Date Filed: 05/21/2015


                                  No. 14-60183

In conjunction, it is well settled that “the word ‘any’ has an expansive meaning,
that is, one or some indiscriminately of whatever kind.” Ali v. Fed. Bureau of
Prisons, 552 U.S. 214, 219 (2008) (quoting United States v. Gonzales, 520 U.S.
1, 5 (1997)); see also HUD v. Rucker, 535 U.S. 125, 131 (2002); United States v.
Clayton, 613 F.3d 592, 596 (5th Cir. 2010); MERRIAM-WEBSTER’S COLLEGIATE
DICTIONARY 56 (11th ed. 2007). The use of the word “any” to modify a term
“suggests a broad meaning.” Ali, 552 U.S. at 218–19; see also Clayton, 613 F.3d
at 596 (“The CCPA uses the modifier ‘any’ in describing the tax debts to which
it applies, a term we must construe as ‘broad’ and ‘ha[ving] an expansive
meaning.’” (quoting Ali, 552 U.S. at 219)). The Supreme Court has therefore
explained that where, as here, Congress “did not add any language limiting
the breadth of [the] word,” any “must” be read “as referring to all” of the type
to which it refers. Gonzales, 520 U.S. at 5; see also Merritt v. Dillard Paper
Co., 120 F.3d 1181, 1186 (11th Cir. 1997). In other words, far from being
further limiting, the word “any” is expansive.
      We therefore find it clear that the plain meaning of the phrase “any
status” broadly encompasses all states or conditions, of whatever kind, that an
alien may possess under the immigration laws. See Ali, 552 U.S. at 220
(“Congress’ use of ‘any’ to modify ‘other law enforcement officer’ is most
naturally read to mean law enforcement officers of whatever kind.”). Section
1229b(a)(2) is thus satisfied so long as an alien has resided in the United States
continuously   for   seven   years   after   being   admitted,   as   defined   at
§ 1101(a)(13)(A), regardless of the precise legal state or condition of the alien.
Along these lines, in a published opinion applying the phrase at issue in a
slightly different factual context, the Board has interpreted the phrase as
encompassing aliens who have been admitted, regardless of whether they are
immigrants or nonimmigrants:
      Although no specific definition of the word “status” is included in

                                        7
     Case: 14-60183       Document: 00513051357          Page: 8     Date Filed: 05/21/2015


                                       No. 14-60183

       section 101 of the Act, it is generally defined in the legal context as
       a “standing; state or condition,” and as “the legal relation of [an]
       individual to [the] rest of the community.”              BLACK’S LAW
       DICTIONARY 1264 (5th ed. 1979). “Status” is a term of art, which
       is used in the immigration laws in a manner consistent with the
       common legal definition. It denotes someone who possesses a
       certain legal standing, e.g., classification as an immigrant or
       nonimmigrant. The use of the word “any” to modify the word
       “status” indicates that Congress intended section 240A(a)(2) to
       include admissions of nonimmigrants as well as immigrants.
In re Blancas-Lara, 23 I. & N. Dec. at 460; see also id. at 461 (“Congress . . .
chose only to require 7 years of continuous residence after admission to the
United States.”). 4 Likewise, the Supreme Court has described § 1229b(a)(2) as
applying without regard to status. See Martinez Gutierrez, 132 S. Ct. at 2015
(“[Section 1229b(a)(2)] adds that the alien must have lived in the United States
for at least seven continuous years after a lawful admission, whether as [a
lawful permanent resident] or in some other immigration status.” (emphasis
added)). In addition to encompassing both immigrants and nonimmigrants as
stated in In re Blancas-Lara, we also note that the phrase “any status”
naturally encompasses those aliens whose status allows them to lawfully
remain in the United States after admission, as well as those aliens in an
unlawful status. The use of the term “any,” without qualifying language such
as lawful or legal to modify the word “status,” requires us to broadly define the
phrase to include aliens admitted in an unlawful status. See Gonzales, 520
U.S. at 5; Merritt, 120 F.3d at 1186. 5


       4 In re Blancas-Lara does not directly govern the situation presented here because it
dealt with an alien who was “admitted to the United States as the holder of a border crossing
card” and clearly had the status of a nonimmigrant. 23 I. & N. Dec. at 460. Tula-Rubio was
admitted in a less formal manner without receiving a border crossing card. Nonetheless, we
note that the Board’s broad interpretation of § 1229b(a)(2) in In re Blancas-Lara is consistent
with our understanding of the plain meaning of the provision.
       5 The Government contends, “[t]he statute is plain on its face, [Tula-Rubio] must have
been admitted in a legal status to be eligible for cancellation of removal.” The problem with
this argument is the statute plainly does not refer to being “admitted in a legal status.” It
                                              8
     Case: 14-60183      Document: 00513051357         Page: 9    Date Filed: 05/21/2015


                                      No. 14-60183

       Our reading of the phrase is confirmed by the structure of § 1229b(a). In
addition to the requirement at issue, § 1229b(a)(1) requires that an alien have
been “lawfully admitted for permanent residence for not less than 5 years.”
This additional requirement—which immediately precedes the requirement at
issue—demonstrates that, when it so intended, Congress clearly specified that
a particular type of lawful status must be met. That Congress did not also
specify a particular status or that the status be lawful in § 1229b(a)(2), but
instead used the word “any,” makes clear that no specific status, lawful or
otherwise, is necessary to satisfy this requirement. See Dean v. United States,
556 U.S. 568, 573 (2009) (“[W]here Congress includes particular language in
one section of a statute but omits it in another section of the same Act, it is
generally presumed that Congress acts intentionally and purposely in the
disparate inclusion or exclusion.” (citation and internal quotation marks
omitted)); cf. In re Blancas-Lara, 23 I. & N. Dec. at 461 (“Congress could easily
have written [§ 1229b(a)(2)] to include maintenance of status as a prerequisite
for relief, but it chose only to require 7 years of continuous residence after
admission to the United States.”). Indeed, this structure very clearly indicates
that Congress intended to establish two distinct duration requirements—one
that demands a period following admission in any status and one that demands
a period of residency after admission. See Martinez Gutierrez, 132 S. Ct. at
2018 (observing that Congress “creat[ed] two distinct durational conditions:
the 5-year status requirement of subsection (a)(1), which runs from the time
an alien becomes [a lawful permanent resident], and the 7-year continuous-
residency requirement of subsection (a)(2), which can include years preceding
the acquisition of [lawful permanent residence] status”).


instead states “admitted in any status.” § 1229b(a)(2) (emphasis added). We must give effect
to the fact that Congress unambiguously stated “any status” instead of specifying that the
status must be a “legal” status (as Congress did specify in other provisions of the INA, as
explained infra).
                                             9
    Case: 14-60183       Document: 00513051357          Page: 10     Date Filed: 05/21/2015


                                       No. 14-60183

       Our understanding of the phrase is further confirmed by the use of the
term “status” throughout the INA. See Comm’r v. Lundy, 516 U.S. 235, 250
(1996) (“[I]dentical words used in different parts of the same act are intended
to have the same meaning.” (quoting Sullivan v. Stroop, 496 U.S. 478, 484
(1990))). The INA’s “[p]resumption of status” provision confirms that the term
status encompasses immigrants and nonimmigrants alike, with the
presumption being that an alien has the status of an immigrant unless the
alien establishes he is a non-immigrant. 8 U.S.C. § 1184(b) (providing, with a
few exceptions, that “[e]very alien . . . shall be presumed to be an immigrant
until he establishes . . . that he is entitled to a nonimmigrant status”); see also
8 U.S.C. § 1101(a)(15); Saxbe v. Bustos, 419 U.S. 65, 67 (1974). The INA also
refers to aliens who are “in unlawful immigration status,” “lawful status,” and
“lawful nonimmigrant status,” confirming that the term status encompasses
both lawful and unlawful legal conditions under the INA. 8 U.S.C. § 1255(c). 6
In addition, the INA “[a]djustment of status” provision refers to “an alien who
was inspected and admitted or paroled in the United States” as having a
“status” that can be adjusted by the Attorney General to that of a lawful
permanent resident. § 1255(a).
       To reiterate, a plain reading of § 1229b(a)(2) makes clear that it is
satisfied so long as an alien has resided in the United States continuously for
seven years after being admitted, as defined at § 1101(a)(13)(A), regardless of


       6  See also 8 U.S.C. § 1184(k)(3) (“continued stay in lawful status”); 8 U.S.C.
§ 1254a(f)(4) (“lawful status as a nonimmigrant”); 8 U.S.C. § 1255a(a)(2)(A)–(B) (referring to
an alien who “has resided continuously in the United States in an unlawful status” and “the
alien’s unlawful status”); 8 U.S.C. § 1433(a)(5) (“maintaining such lawful status”). These
references to specific types of status, including unlawful status, in other portions of the INA
indicate that Congress did not intend for “any status” to mean “lawful status” or any other
particular type of status. Had Congress so intended, it could have clearly stated “lawful”
status in § 1229b(a)(2) as it did in these other provisions of the INA. See Dean, 556 U.S. at
573. Moreover, if “status” carried the meaning “lawful” or “legal” status as the Government
argues, it would render superfluous those provisions in the INA that refer to lawful status
and render inconsistent those provisions in the INA that refer to unlawful status.
                                              10
    Case: 14-60183     Document: 00513051357       Page: 11    Date Filed: 05/21/2015


                                    No. 14-60183

the precise legal state or condition of the alien at the time of admission. 7
Contrary to Board’s conclusion, Tula-Rubio’s alleged wave-through admission
meets this requirement, such that he is eligible for cancellation of removal
relief under § 1229b(a). Given his admission, it matters not whether his status
under the immigration law at that time was lawful or unlawful or that of an
immigrant or nonimmigrant.
      Even assuming the language of the statute could be considered
ambiguous, we do not find the Board’s interpretation in this case to be
persuasive, as it does not rest on thorough or valid reasoning. See Dhuka, 716
F.3d at 154–56 (quoting Skidmore, 323 U.S. at 140)). The Board’s reason for
its conclusion was simply that Tula-Rubio did not demonstrate that “the
immigration officer conferred any status upon him at the port of entry in 1992.”
It cited In re Blanca-Lara, 23 I. & N. Dec. at 460, for the proposition that “[t]he
term ‘status’ denotes someone who possesses a certain legal standing.” It noted
that Tula-Rubio was not “in possession of a valid entry document,” and the
immigration officer did not issue him “any form of documentation to denote
that he held ‘lawful status’ in this country.” The Board gave no reason why
§ 1229b(a)(2) should be read as requiring an immigration officer to formally
designate the status of an alien at the time of admission or issue
documentation to the alien. Nor do we perceive a basis for reading the broad
and encompassing phrase “any status” as imposing an additional requirement
of formality, which is satisfied depending on the thoroughness of the
immigration officer’s admission procedure.         To the extent that the Board
concluded the phrase “any status” indicates that the alien must “possess a
certain legal standing” or “lawful status” at the time of admission, we disagree




      7   “Given the straightforward statutory command, there is no reason to resort to
legislative history.” Gonzales, 520 U.S. at 6.
                                          11
    Case: 14-60183        Document: 00513051357          Page: 12      Date Filed: 05/21/2015


                                        No. 14-60183

for the reasons already stated. 8
                                      IV. Conclusion
       For the foregoing reasons, Tula-Rubio’s petition for review is GRANTED.
We VACATE the decision of the Board of Immigration Appeals and REMAND
for further proceedings to consider discretionary aspects of Tula-Rubio’s
application for cancellation of removal.




       8  On appeal, the Government’s arguments focus on the fact that Tula-Rubio was not
conferred a particular status upon admission and did not have immigration documents,
largely mirroring the reasoning of the Board. As stated, these arguments are unpersuasive.
The Government also emphasizes the Supreme Court’s description of § 1229b(a)(2) as
requiring “that the alien must have lived in the United States for at least seven continuous
years after a lawful admission.” Martinez Gutierrez, 132 S. Ct. at 2015. Our interpretation
is fully consistent with this description. The Court’s explanation in the accompanying
footnote demonstrates that by “lawful admission” the Court was simply referring to the
definition of admission in the INA as a “lawful entry.” See id. at 2015 n.1 (“The INA defines
‘admitted’ as referring to ‘the lawful entry of the alien into the United States after inspection
and authorization by an immigration officer.’ 8 U.S.C. § 1101(a)(13)(A). The 7-year clock of
§ 1229b(a)(2) thus begins with an alien’s lawful entry.”). As we have explained, there is no
dispute in this case that Tula-Rubio’s lawful entry was an admission as defined at
§ 1101(a)(13)(A).
                                              12